Order entered March 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01309-CV

                        MCS MINERALS, LTD., ET AL., Appellants

                                                V.

             PLAINS EXPLORATION & PRODUCTION COMPANY, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-15627

                                            ORDER
        The Court has before it appellee’s February 27, 2013 unopposed motion for leave to file a

reply brief in support of its cross-point. The Court GRANTS the motion and DIRECTS the

Clerk of the Court to file the reply brief tendered by appellee on February 27, 2013 as of the date

of this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE